Order entered December 12, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00881-CV

                   IN RE BLACK HORSE CARRIERS, INC., Relator

                 Original Proceeding from the 95th Judicial District Ct
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-09587

                                        ORDER
                     Before Justices Bridges, Lang-Miers, and Boatright

      Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus..


                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE